Case 2:20-cv-03843-BMC Document 37-7 Filed 08/04/21 Page 1 of 9 PageID #: 1308




EXHIBIT 7
   Case 2:20-cv-03843-BMC Document 37-7 Filed 08/04/21 Page 2 of 9 PageID #: 1309
Little v. Grand Canyon University, --- F.Supp.3d ---- (2021)
2021 WL 308940

                                                                        To survive a motion to dismiss for failure to state
                                                                        a claim, a complaint must meet requirements of
                     2021 WL 308940
                                                                        pleading rule which requires a short and plain
       Only the Westlaw citation is currently available.
                                                                        statement of the claim showing that the pleader
          United States District Court, D. Arizona.
                                                                        is entitled to relief, so that the defendant has fair
               Carson LITTLE, Plaintiff,                                notice of what the claim is and the grounds upon
                         v.                                             which it rests. Fed. R. Civ. P. 8(a)(2),       12(b)
        GRAND CANYON UNIVERSITY, Defendant.                             (6).

                 No. CV-20-00795-PHX-SMB
                              |
                                                                  [2]   Federal Civil Procedure          Insufficiency in
                      Signed 01/29/2021
                                                                        general
Synopsis                                                                Dismissal for failure to state a claim can be
Background: Student brought putative class action against               based on the lack of a cognizable legal theory
university asserting claims under Arizona law for breach                or the absence of sufficient facts alleged under a
of contract, unjust enrichment, and conversion as a result
                                                                        cognizable legal theory.      Fed. R. Civ. P. 12(b)
of university's failure to issue students a partial refund
                                                                        (6).
of housing expenses, meal plans, and student fees after
university sent students home in response to the COVID-19
pandemic. University filed motion to dismiss for failure to
                                                                  [3]   Federal Civil Procedure          Insufficiency in
state a claim.
                                                                        general
                                                                        Threadbare recitals of the elements of a
                                                                        cause of action, supported by mere conclusory
Holdings: The District Court, Susan M. Brnovich, J., held
                                                                        statements, do not suffice to survive a motion to
that:
                                                                        dismiss for failure to state a claim.       Fed. R.
[1] student adequately alleged breach of contract claim for             Civ. P. 12(b)(6).
housing and meal plan costs;

[2] student adequately alleged breach of contract claim for       [4]   Federal Civil Procedure          Insufficiency in
fees;                                                                   general
                                                                        Federal Civil Procedure       Matters deemed
[3] student alleged a plausible claim for unjust enrichment for         admitted; acceptance as true of allegations in
room and board and for fees; and                                        complaint
                                                                        Legal conclusions couched as factual allegations
[4] student failed to sufficiently allege conversion claim.
                                                                        are not given a presumption of truthfulness, and
                                                                        conclusory allegations of law and unwarranted
Motion granted in part and denied in part.                              inferences are not sufficient to defeat a motion to
                                                                        dismiss.     Fed. R. Civ. P. 12(b)(6).
Procedural Posture(s): Motion to Dismiss for Failure to
State a Claim.
                                                                  [5]   Federal Civil Procedure          Matters
 West Headnotes (20)                                                    considered in general
                                                                        Federal Civil Procedure          Motion
                                                                        When ruling on a motion to dismiss, a court may
 [1]       Federal Civil Procedure       Insufficiency in
                                                                        consider materials—documents attached to the
           general
                                                                        complaint, documents incorporated by reference


                 © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                            1
   Case 2:20-cv-03843-BMC Document 37-7 Filed 08/04/21 Page 3 of 9 PageID #: 1310
Little v. Grand Canyon University, --- F.Supp.3d ---- (2021)
2021 WL 308940

        in the complaint, or matters of judicial notice—              deprived of value paid for room and board while
        without converting the motion to dismiss into a               university retained value.
        motion for summary judgment.          Fed. R. Civ.
        P. 12(b)(6).
                                                               [10]   Education       Refund
                                                                      Under Arizona law, student adequately alleged
 [6]    Federal Civil Procedure          Matters                      breach of contract claim for fees against
        considered in general                                         university arising from university's failure to
                                                                      issue partial refund to students sent home in
        Courts generally consider only the claims of a
                                                                      response to the COVID-19 pandemic; student
        named plaintiff in ruling on a motion to dismiss a
                                                                      alleged that he entered into contract with
        class action complaint prior to class certification.
                                                                      university which provided that he would pay fees
           Fed. R. Civ. P. 12(b)(6).                                  to university and in exchange university would
                                                                      provide services, student detailed fees which
                                                                      he paid, student alleged that university stopped
 [7]    Contracts       Grounds of action                             providing services and moved classes online,
        To state a cause of action for breach of                      and student alleged he was deprived of value of
        contract under Arizona law, a plaintiff must                  services to fees he paid were intended to cover.
        plead facts alleging: (1) a contract exists between
                                                                      1 Cases that cite this headnote
        plaintiff and defendant; (2) defendant breached
        the contract; and (3) breach resulted in damage
        to plaintiff.                                          [11]   Implied and Constructive
                                                                      Contracts    Unjust enrichment
                                                                      To prevail on a claim of unjust enrichment under
 [8]    Contracts      Pleading contract or                           Arizona law, a plaintiff must prove five elements:
        specifications                                                (1) an enrichment, (2) an impoverishment,
        To state a cause of action for breach of contract             (3) a connection between the enrichment and
        under Arizona law, plaintiff need not allege the              impoverishment, (4) the absence of justification
        terms of the alleged contract with precision,                 for the enrichment and impoverishment, and (5)
        but court must be able generally to discern at                the absence of a remedy provided by law.
        least what material obligation of the contract
        defendant allegedly breached.
                                                               [12]   Implied and Constructive
                                                                      Contracts    Unjust enrichment
 [9]    Education        Refund                                       Under Arizona law, a claim for unjust enrichment
        Under Arizona law, student adequately alleged                 may exist where a person confers a benefit to his
        breach of contract claim for housing and                      detriment on another and allowing the other to
        meal plan costs against university arising from               retain that benefit would be unjust.
        university's failure to issue partial refund to
        students sent home in response to the COVID-19
        pandemic, although complaint contained only            [13]   Implied and Constructive
        rough details regarding contract, breach, and                 Contracts    Unjust enrichment
        damages; student alleged that he entered into                 Under Arizona law, unjust enrichment is a
        contract with university which provided that he               flexible equitable remedy which is available
        would pay money in exchange for housing and a                 whenever the court finds that the defendant is
        meal plan, that he paid university, that university           obliged by the ties of natural justice and equity
        did not provide housing for entire semester, that             to make compensation for the benefits received.
        university retained money paid, and that he was


               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                         2
   Case 2:20-cv-03843-BMC Document 37-7 Filed 08/04/21 Page 4 of 9 PageID #: 1311
Little v. Grand Canyon University, --- F.Supp.3d ---- (2021)
2021 WL 308940


                                                                [18]   Conversion and Civil Theft          Money and
                                                                       commercial paper; debt
 [14]   Federal Civil Procedure       Alternate,
        Hypothetical and Inconsistent Claims                           Under Arizona law, a conversion claim cannot
                                                                       be maintained to collect on a debt that could be
        A party may plead an unjust enrichment claim
                                                                       satisfied by money generally, but money can be
        in the alternative even if they are alleging the
                                                                       the subject of a conversion claim if the money
        existence of a contract governing the dispute.
                                                                       can be described, identified, or segregated, and
        Fed. R. Civ. P. 8(d)(2).
                                                                       an obligation to treat it in a specific manner is
                                                                       established.

 [15]   Implied and Constructive
        Contracts    Unjust enrichment
                                                                [19]   Conversion and Civil Theft          Property
        Under Arizona law, student alleged a plausible                 Subject of Conversion or Theft
        claim for unjust enrichment for room and board
                                                                       Arizona has no tort of conversion of real
        and for fees arising from university's failure to
                                                                       property.
        issue partial refund to students sent home in
        response to the COVID-19 pandemic; student
        alleged that he paid cost of room and board
        and fees for spring semester, that university           [20]   Conversion and Civil Theft          Money and
        failed to provide housing for a portion of                     commercial paper; debt
        spring semester, that university failed to provide             Under Arizona law, student failed to sufficiently
        services for which fees were paid for entire                   allege conversion claim against university
        semester when university recommended, if not                   arising from university's failure to issue partial
        required, students to return home, that university             refund to students sent home in response to the
        provided inadequate credits for housing costs                  COVID-19 pandemic, where student failed to
        and failed to return any portion of fees for                   show that money he paid for room and board and
        spring semester, and that university did not have              fees could be described, identified, or segregated,
        justification for enrichment.                                  and student failed to establish that university had
                                                                       an obligation to treat funds in a specific manner.


 [16]   Conversion and Civil Theft         Assertion of
        ownership or control in general
        Under Arizona law, “conversion” is defined as
                                                               Attorneys and Law Firms
        an act of wrongful dominion or control over
        personal property in denial of or inconsistent         Adam J. Levitt, Pro Hac Vice, Amy E. Keller, Pro Hac Vice,
        with the rights of another.                            Laura E. Reasons, Pro Hac Vice, DiCello Levitt Gutzler LLC,
                                                               Matthew S. Miller, Pro Hac Vice, Matthew S Miller LLC,
                                                               Chicago, IL, Robert David Ryan, Law Offices of Robert D.
 [17]   Conversion and Civil Theft         Title and           Ryan PLLC, Phoenix, AZ, for Plaintiff.
        Right to Possession of Plaintiff
                                                               Adam Elliott Lang, Jennifer Hadley Catero, Snell & Wilmer
        In order to maintain an action for conversion
                                                               LLP, Kathryn Ann Honecker, Sean Patrick Healy, Lewis
        under Arizona law, a plaintiff must have had the
                                                               Brisbois Bisgaard & Smith LLP, Phoenix, AZ, Jon Peter
        right to immediate possession of the personal
                                                               Kardassakis, Pro Hac Vice, Lewis Brisbois Bisgaard & Smith
        property at the time of the alleged conversion.
                                                               LLP, Los Angeles, CA, for Defendant.




               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                           3
   Case 2:20-cv-03843-BMC Document 37-7 Filed 08/04/21 Page 5 of 9 PageID #: 1312
Little v. Grand Canyon University, --- F.Supp.3d ---- (2021)
2021 WL 308940

                                                                    online for the remainder of the Spring 2020 semester. (Id.
                                                                    ¶ 2, 33.) At this time, GCU encouraged students to return
                           ORDER                                    to their homes and complete their coursework online. (Id. ¶
                                                                    33.) In addition, GCU postponed all athletic events, fine arts
Susan M. Brnovich, United States District Judge                     performances, and co-curricular activities. (Id.) On March 17,
                                                                    2020, GCU canceled all large-group gatherings on campus
 *1 Defendant Grand Canyon University (“GCU”), filed
                                                                    and closed many of its facilities such as fitness centers, the E-
its Motion to Dismiss, (“Motion”; Doc. 14), alleging
                                                                    sports facility, the commuter lounge, the veterans center, and
that Plaintiff Carson Little's Class Action Complaint,
                                                                    other “high-risk areas.” (Id. ¶ 35.) On March 18, 2020, GCU
(“Complaint”; Doc. 1), should be dismissed pursuant to
                                                                    again informed students that they were “highly encouraged
   Rule 12(b)(6), Fed. R. Civ. P. Plaintiff responded, (Doc.        to return to their homes to finish out the semester in an
19), and Defendant replied. 1 (Doc. 23.) The Court is also          online learning environment if it [was] not imperative that
in receipt of the parties’ notices of supplemental authority,       they remain on campus.” (Id. ¶ 35.) At that time, GCU closed
including one objection to Plaintiff's notices of supplemental      additional campus facilities. (Id.) On March 20, 2020, GCU
authority, (Docs. 25, 26, 27, 28, 30, and 31), and Defendant's      again urged students not to return to campus following spring
                                                                    break. (Id.) On March 21, 2020, GCU told students, “We
Request for Judicial Notice. 2 (Doc. 15.) Oral argument on
                                                                    are asking all students – other than international students
the Motion was held on January 28, 2021. For the reasons
                                                                    who can not travel to their home countries and students
discussed below, the Court will grant in part and deny in part
                                                                    who have special circumstances – to leave campus as soon
Defendant's Motion.
                                                                    as possible.” (Id. ¶ 36.) The communication also stated
                                                                    that if students did stay, they would be restricted to their
I. BACKGROUND                                                       rooms, the campus grocery/convenience store, and the health
Plaintiff filed his Complaint against GCU alleging breach of        and wellness clinic. (Id.) It also stated that students who
contract, unjust enrichment, and conversion. (Doc. 1.) Each         remained on campus could expect a significant cutback of
of Plaintiff's claims is based on GCU's alleged failure to issue    food services beginning on March 23, 2020. (Id. ¶ 36.) The
students a partial refund of housing expenses, meal plans, and      same communication stated that, “If students, other than
student fees after GCU sent students home in response to the        international students, have extenuating circumstances, they
COVID-19 pandemic during the Spring 2020 semester. (Id.)            can ask for a waiver to remain on campus by inputting that
Plaintiff's Complaint seeks to bring these claims on behalf         information into the personal departure plan located in their
of two classes: (1) those who paid room and board fees to           housing portal.” (Id. at n. 15.) By April 2, 2020, 90% of GCU's
GCU and (2) for those who paid fees during the Spring               employees were working from home, which Plaintiff states
2020 semester. (Id. ¶ 51.) The Complaints factual allegations       illustrates the “near total shutdown of campus.” (Id. ¶ 45.)
include the following:
                                                                     *2 On March 23, 2020, GCU announced that limited credits
Plaintiff is a GCU student who paid the cost of room and board      would be offered to students who moved out of their on-
and fees for the Spring 2020 semester. (Id. ¶ 9.) Plaintiff lists   campus housing by March 25, 2020, with credits ranging
in the Complaint fees which students, including himself, pay,       from $260-$450 based on dorm location and occupancy. (Id.
but he did not specify which ones he paid for the 2019-2020         ¶ 39.) Plaintiff alleges that the credits offered by GCU are
academic year. (Id. ¶ 21.) He also lists housing and meal plan      insufficient because they are not the full-prorated unused
costs, although he does not specifically allege how much he         portion of students’ room and board payments. (Id. ¶ 42.)
paid in housing costs. (Id. ¶¶ 19, 20.) Students at GCU moved       GCU also announced that in lieu of providing refunds for
into on-campus housing for the Spring 2020 semester on or           meal plans, any “Dining Dollars” left in students’ accounts
around January 4 and 5, 2020. (Id. ¶ 16.) Classes began on          would roll over to the next semester. (Id. ¶ 41.) Graduating
January 6, 2020. (Id.) Prior to the COVID-19 outbreak, non-         students would have their balance of the Dining Dollars
graduating students were required to move out of campus             refunded at the end of the semester. (Id.) Plaintiff alleges
housing by April 23, 2020. (Id.) Graduating students were           that the rollover plan for the Dining Dollars was insufficient
required to move out by April 25, 2020. (Id.) However, on           for several reasons. (Id. ¶ 43.) GCU did not provide or offer
or around March 12, 2020, GCU announced that due to the             students any refund of miscellaneous fees they paid for the
COVID-19 pandemic, all but a few classes would be moved             Spring 2020 semester. (Id. ¶ 44.) Despite complaints and



                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               4
    Case 2:20-cv-03843-BMC Document 37-7 Filed 08/04/21 Page 6 of 9 PageID #: 1313
Little v. Grand Canyon University, --- F.Supp.3d ---- (2021)
2021 WL 308940

demands by students and parents, GCU stood by its policy of
                                                                    unlawfully.”     Id. “Where a complaint pleads facts that are
refusing refunds. (Id. ¶ 49.)
                                                                    ‘merely consistent’ with a defendant's liability, it ‘stops short
                                                                    of the line between possibility and plausibility of entitlement
Plaintiff left campus on March 13, 2020 and did not return to
campus in accordance with GCU's policies. (Id. ¶ 9.)                to relief.’ ”   Id. (quoting    Twombly, 550 U.S. at 557, 127
                                                                    S.Ct. 1955).
Plaintiff seeks the “disgorgement” of the pro-rated amount
of monies paid for fees, room and board, and meal plans             Although a complaint attacked for failure to state a claim does
from GCU and seeks relief on behalf of two classes. (Id.            not need detailed factual allegations, the pleader's obligation
¶¶ 50-51.) The first proposed class (the “Room and Board            to provide the grounds for relief requires “more than labels
Class”) consists of people who paid the costs of room and           and conclusions, and a formulaic recitation of the elements
board for or on behalf of students at GCU for the Spring 2020       of a cause of action will not do.”        Twombly, 550 U.S. at
semester who moved out of their on-campus housing prior             555, 127 S.Ct. 1955 (internal citations omitted). Rule 8(a)
to the completion of the semester due to GCU's COVID-19             (2) “requires a ‘showing,’ rather than a blanket assertion, of
policies. (Id. ¶ 51.) The second class (the “Fee Class”) consists   entitlement to relief,” as “[w]ithout some factual allegation in
of people who paid fees for or on behalf of students enrolled       the complaint, it is hard to see how a claimant could satisfy the
in classes at GCU for the Spring 2020 semester. (Id.)               requirement of providing not only ‘fair notice’ of the nature
                                                                    of the claim, but also ‘grounds’ on which the claim rests.”

II. LEGAL STANDARD                                                  Id. at 555 n.3, 127 S.Ct. 1955 (citing 5 Charles A. Wright &
                                                                Arthur R. Miller, Federal Practice & Procedure § 1202, at 94–
 [1]     [2]    [3] To survive a       Rule 12(b)(6) motion for
                                                                95 (3d ed. 2004)). Thus, Rule 8's pleading standard demands
failure to state a claim, a complaint must meet the
                                                                more than “an unadorned, the-defendant-unlawfully-harmed-
requirements of Rule 8(a)(2). Rule 8(a)(2) requires a “short
and plain statement of the claim showing that the pleader       me accusation.”        Iqbal, 556 U.S. at 678, 129 S.Ct. 1937
is entitled to relief,” so that the defendant has “fair notice
                                                                (citing     Twombly, 550 U.S. at 555, 127 S.Ct. 1955).
of what the ... claim is and the grounds upon which it
rests.”   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127
                                                                     *3 [4] [5] [6] In ruling on a              Rule 12(b)(6) motion
S.Ct. 1955, 167 L.Ed.2d 929 (2007) (quoting      Conley v.          to dismiss, the well-pled factual allegations are taken as true
Gibson, 355 U.S. 41, 47, 78 S.Ct. 99, 2 L.Ed.2d 80 (1957)).         and construed in the light most favorable to the nonmoving

Dismissal under    Rule 12(b)(6) “can be based on the lack          party.    Cousins v. Lockyer, 568 F.3d 1063, 1067 (9th
of a cognizable legal theory or the absence of sufficient           Cir. 2009). However, legal conclusions couched as factual
                                                                    allegations are not given a presumption of truthfulness, and
facts alleged under a cognizable legal theory.”    Balistreri
                                                                    “conclusory allegations of law and unwarranted inferences
v. Pacifica Police Dep't, 901 F.2d 696, 699 (9th Cir. 1988).
A complaint that sets forth a cognizable legal theory will          are not sufficient to defeat a motion to dismiss.” Pareto v.
survive a motion to dismiss if it contains sufficient factual       FDIC, 139 F.3d 696, 699 (9th Cir. 1998). A court ordinarily
matter, which, if accepted as true, states a claim to relief        may not consider evidence outside the pleadings in ruling

that is “plausible on its face.” Ashcroft v. Iqbal, 556             on a      Rule 12(b)(6) motion to dismiss. See         United
U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)               States v. Ritchie, 342 F.3d 903, 907 (9th Cir. 2003). “A court
                                                                    may, however, consider materials—documents attached to
(quoting Twombly, 550 U.S. at 570, 127 S.Ct. 1955). Facial
                                                                    the complaint, documents incorporated by reference in the
plausibility exists if the pleader sets forth “factual content
                                                                    complaint, or matters of judicial notice—without converting
that allows the court to draw the reasonable inference that
                                                                    the motion to dismiss into a motion for summary judgment.”
the defendant is liable for the misconduct alleged.”   Id.
                                                                      Id. at 908. Courts “generally consider only the claims of a
“Threadbare recitals of the elements of a cause of action,
                                                                    named plaintiff in ruling on a motion to dismiss a class action
supported by mere conclusory statements, do not suffice.”
                                                                    complaint prior to class certification.”     Barth v. Firestone
  Id. Plausibility does not equal “probability,” but requires
“more than a sheer possibility that a defendant has acted


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                               5
   Case 2:20-cv-03843-BMC Document 37-7 Filed 08/04/21 Page 7 of 9 PageID #: 1314
Little v. Grand Canyon University, --- F.Supp.3d ---- (2021)
2021 WL 308940

Tire and Rubber Co., 673 F.Supp. 1466, 1476 (N.D. Cal.             33.) Plaintiff alleges that on March 18, 2020, GCU “highly
1987).                                                             encouraged” students to return home and finish the semester
                                                                   online. (Id. ¶ 35.) The Complaint also states that on March
                                                                   21, 2020, GCU told students, “We are asking all students –
III. DISCUSSION                                                    other than international students who can not travel to their
GCU moves to dismiss Plaintiff's Complaint under          Rule     home countries and students who have special circumstances
12(b)(6) arguing that each of Plaintiff's claims fails as          – to leave campus as soon as possible.” (Id. ¶ 36). The GCU
a matter of law. GCU argues that Plaintiff has failed to           press release referenced in Plaintiff's Complaint states, “If
plead its breach of contract claims because he has failed to       students, other than international students, have extenuating
identify “1) any specific contract or 2) the breach of any         circumstances, they can ask for a waiver to remain on
contractual obligation.” (Doc. 14 at 9.) For Plaintiff's unjust    campus by inputting that information into the personal
enrichment claims, GCU argues that Plaintiff has failed to         departure plan located in their housing portal.” (Id. at n. 15.)
allege the necessary elements of enrichment and an unjust          (emphasis added) In other words, students were at least highly
impoverishment. (Id. at 12.) Lastly, GCU argues that the           encouraged to go home and finish the remainder of their
Plaintiff's conversion claims fail because “ ‘[a] conversion       semester online, and GCU even required a waiver to stay on
claim cannot be maintained ... to collect on a debt that could     campus if students were from the United States. Further, the
                                                                   Court does not find GCU's point persuasive that a breach of
be paid by money generally.’ ” (Id. at 13 (citing          Case
                                                                   contract did not occur because Plaintiff left campus on March
Corp. v. Gehrke, 208 Ariz. 140, 143, 91 P.3d 362 (App.
                                                                   13, 2020 and never returned. He has alleged sufficient facts
2004).) Plaintiff opposes the Motion for each claim, and in the
                                                                   for a plausible argument that he was not able to return because
alternative, asks for leave to amend to correct any deficiencies
                                                                   the campus was effectively shut down and students had to
the Court identifies. (Doc. 19.)
                                                                   have a waiver to stay on campus.


   A. Breach of Contract                                            *4 GCU also argues that Plaintiff cannot advance his breach
 [7] [8] To state a cause of action for breach of contract,        of contract claims because “all refund deadlines had long
the Plaintiff must plead facts alleging “(1) a contract exists     passed—in January 2020.” (Doc. 14 at 10.) However, this
between the plaintiff and defendant; (2) the defendant             fact is not alleged in the Complaint and is not contained
breached the contract; and (3) the breach resulted in damage to    on the webpage referenced by Plaintiff's Complaint. (Doc.
plaintiff.” Dylan Consulting Servs. LLC v. SingleCare Servs.       1 ¶¶ 19-21.) Even if it were, as Plaintiff correctly points
LLC, No. CV-16-02984-PHX-GMS, 2018 WL 1510440, at                  out, the refund policy “refers to situations where students
*2 (D. Ariz. Mar. 27, 2018). A plaintiff need not allege           choose not to remain enrolled or continue the contractual
the terms of the alleged contract with precision, but “ ‘the       relationship.” (Doc. 19 at 11.) Thus, the Court is not
Court must be able generally to discern at least what material     persuaded by this argument.
obligation of the contract defendant allegedly breached.’ ”
Qingdao Tang-Buy Int'l Imp. & Exp. Co., Ltd. v. Preferred           [9] Plaintiff has adequately alleged his breach of contract
Secured Agents, Inc., No. 15-CV-00624-LB, 2016 WL                  claims. Regarding his breach of contract claim for room and
                                                                   board, Plaintiff alleges that, “Plaintiff and the other members
6524396, at *3 (N.D. Cal. Nov. 3, 2016) (quoting James             of the Room and Board Class entered into contracts with
River Ins. Co. v. DCMI, Inc., No. C 11-06345 WHA, 2012             GCU, which provided that Plaintiff and other members of the
WL 2873763, at *3 (N.D. Cal. July 12, 2012)).                      Room and Board Class would pay monies, and, in exchange,
                                                                   GCU would provide housing and a meal plan.” (Doc. 1 ¶
GCU first argues that it could not have breached a contract        62.) Plaintiff further alleges that, Plaintiff alleges that he and
to Plaintiff because it never required that students leave         other members of the class fulfilled their end of the bargain
campus and the school continued to provide food, housing,          by paying GCU, but that GCU did not provide housing
and services to those students who remained on campus.             for the entire semester. (Id. ¶ 63.) Despite this, Plaintiff
(Doc. 14 at 10.) However, the allegations of the Complaint,        alleges, “GCU has retained the value of monies paid by
which the Court must accept as true, show otherwise. Plaintiff     Plaintiff and other Class members for room and board and
alleges in the Complaint that as early as March 12, 2020, GCU      other fees, while failing to provide the services for which
moved almost all classes online and encouraged students to         those fees were paid.” (Id. ¶ 46.) Plaintiff then alleges that,
return home to complete their coursework online. (Doc. 1 ¶


                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              6
   Case 2:20-cv-03843-BMC Document 37-7 Filed 08/04/21 Page 8 of 9 PageID #: 1315
Little v. Grand Canyon University, --- F.Supp.3d ---- (2021)
2021 WL 308940

“Plaintiff and the other members of the Room and Board             is a flexible equitable remedy which is “ ‘available whenever
Class have been damaged in that they have been deprived of         the court finds that the defendant ... is obliged by the ties
the value they paid for room and board while GCU retained          of natural justice and equity to make compensation for
that value.” (Id. ¶ 66.) The allegations contained in the          the benefits received.’ ” Isofoton, S.A. v. Giremberk, No.
Complaint allege only rough details regarding the contract         CV-04-0798-PHX-ROS, 2006 WL 1516026, at *3 (D. Ariz.
that Plaintiff entered with GCU, the breach, and the resulting
                                                                   May 30, 2006) (quoting          Arnold & Assocs., Inc. v. Misys
damages. Indeed, allegations such as how much Plaintiff
                                                                   Healthcare Systems, 275 F.Supp.2d 1013, 1024 (D. Ariz.
paid for room and board, the date the contract was entered,
                                                                   2003)) (internal quotation marks omitted). Under Rule 8(d)
and the exact language of the contractual provisions at issue
                                                                   (2), Fed. R. Civ. P., a party may plead an unjust enrichment
are not contained in the Complaint. Nonetheless, taking the
                                                                   claim in the alternative even if they are alleging the existence
allegations in the Complaint as true, Plaintiff has adequately
                                                                   of a contract governing the dispute. See, e.g., Isofoton, S.A.,
alleged facts satisfying all elements necessary for his breach
                                                                   2006 WL 1516026, at *3.
of contract claim for housing and meal plan costs.
                                                                *5 [15] GCU argues that Plaintiff's claims for unjust
 [10] Similarly, for the breach of contract claim for the fees,
                                                               enrichment must be dismissed because there was not unjust
Plaintiff alleges that, “Plaintiff and the other members of the
                                                               enrichment or impoverishment alleged. (Doc. 14 at 12; Doc.
Fee Class entered into contracts with GCU which provided
                                                               23 at 6 (emphasis added).) Taking all well-pled allegations
that Plaintiff and the other members of Fee Class would pay
                                                               as true, Plaintiff has sufficiently pled a cause of action for
fees for or on behalf of students, and in exchange, GCU would
                                                               unjust enrichment. Plaintiff alleges that he paid the cost of
provide services to students.” (Id. ¶ 70.) Plaintiff details the
                                                               room and board and fees for the Spring 2020 semester. (Doc.
fees which he and the class paid. (Id. ¶ 21.) Plaintiff next
                                                               1 ¶ 9.) Plaintiff pled that GCU failed to provide housing for a
alleges he and other students fulfilled their end of the bargain
                                                               portion of the Spring 2020 semester and failed to provide the
by paying, but that GCU did not when it stopped providing
                                                               services for which his fees were paid for the entire semester
the services and moved classes online. (Id. ¶¶ 71-72.) Plaintiff
                                                               when GCU strongly recommended, if not required, students
alleges that he and other class members were damaged by
                                                               to return home in March 2020. (Id. ¶¶ 32-37.) The Complaint
the breach because they were “deprived of the value of the
                                                               also alleges that GCU provided inadequate credits for housing
services the fees they paid were intended to cover.” (Id. ¶ 75.)
                                                               costs and failed to return any portion of the fees for the Spring
Thus, taking the allegations as true, Plaintiff has sufficiently
                                                               2020 semester. (Id. ¶¶ 39-44.) Further, the Complaint alleges
pled a breach of contract claim for fees.
                                                               that GCU does not have a justification for the enrichment. (Id.
                                                               ¶ 46 (“[GCU] does not have the right to retain the moneys
   B. Unjust Enrichment                                        families paid for those services.”)). There was necessarily a
 [11]    [12]    [13]     [14] To prevail on a claim of unjustconnection between the enrichment and the impoverishment.
enrichment under Arizona law, a Plaintiff must prove five      GCU's argument that the enrichment was not unjust is also
elements: “ ‘(1) an enrichment, (2) an impoverishment, (3)     without merit because Plaintiff alleges that GCU failed to
a connection between the enrichment and impoverishment,        provide all the room and board, meal services, and services
(4) the absence of justification for the enrichment and        for fees it promised without justification. (Id. ¶ 46.) The
impoverishment, and (5) the absence of a remedy provided       Court would have to weigh the merits of the case for GCU
                                                               to succeed at this point and that would be inappropriate at
by law.’ ”    Perez v. First Am. Title Ins. Co., 810 F.Supp.2d this stage. After examining the allegations in the Complaint,
986, 991 (D. Ariz. 2011) (quoting        Freeman v. Sorchych,  the Court finds that Plaintiff has alleged a plausible claim for
226 Ariz. 242, 245 P.3d 927, 936 (App. 2011)). “A claim        unjust enrichment both for his room and board claim (Third
for unjust enrichment may exist where a person confers         Claim for Relief) and for his fees claim (Fourth Claim for
a benefit to his detriment on another and allowing the         Relief).
other to retain that benefit would be unjust.” Baughman v.
Roadrunner Commc'ns, LLC, No. CV-12-565-PHX-SMM,
2014 WL 3955262, at *4 (D. Ariz. Aug. 13, 2014) (citing               C. Conversion 3
                                                                    [16] [17] [18] [19] Conversion is defined as “ ‘an act
   USLife Title Co. of Ariz. v. Gutkin, 152 Ariz. 349, 354, 732
                                                                   of wrongful dominion or control over personal property in
P.2d 579 (App. 1986)). Under Arizona law, unjust enrichment



               © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                              7
    Case 2:20-cv-03843-BMC Document 37-7 Filed 08/04/21 Page 9 of 9 PageID #: 1316
Little v. Grand Canyon University, --- F.Supp.3d ---- (2021)
2021 WL 308940

                                                                       the money paid at the time of the conversion, nor does the
denial of or inconsistent with the rights of another.’ ” Case          Court believe that he could. Plaintiff's conversion claim is
Corp. v. Gehrke, 208 Ariz. 140, 143, 91 P.3d 362 (App. 2004)           made to collect on an alleged debt owed to Plaintiff from
(quoting Sears Consumer Fin. Corp. v. Thunderbird Prods.,
                                                                       GCU that could be satisfied by money generally. See Case
166 Ariz. 333, 335, 802 P.2d 1032 (App. 1990)). In order to
                                                                       Corp., 208 Ariz. at 143, 91 P.3d 362. Therefore, Plaintiff must
maintain an action for conversion, “a plaintiff must have had
                                                                       show that money he paid for room and board and fees can be
the right to immediate possession of the personal property at
                                                                       described, identified, or segregated, and establish that GCU
the time of the alleged conversion.” Id. (citations omitted).
                                                                       had an obligation to treat the funds in a specific manner. Id.
A conversion claim cannot be maintained to collect on a debt
                                                                       Plaintiff's Complaint is devoid of any such allegations, and the
that could be satisfied by money generally, but money can
                                                                       Court doubts Plaintiff's ability to make such a showing if the
be the subject of a conversion claim if they money “ ‘can
                                                                       Complaint were amended. Frankly, GCU could remedy their
be described, identified or segregated, and an obligation to
                                                                       withholding of monies paid for housing, meal plans, and fees
treat it in a specific manner is established.’ ”    Id. (quoting       by issuing a partial refund to Plaintiff, and the Court can think
   Autoville, Inc. v. Friedman, 20 Ariz.App. 89, 91-92, 510            of no reason that GCU would have the duty to treat the funds
P.2d 400 (1973)). Arizona has no tort of conversion of                 in a specific manner. Therefore, dismissal with prejudice of
real property. Brosnahan v. JP Morgan Chase Bank, No.                  Plaintiff's conversion claims is proper.
CV09-8224-PCT-JAT, 2010 WL 4269562, at *4 (D. Ariz.
Oct. 25, 2010) (citing Strawberry Water Co. v. Paulsen, 220
                                                                       IV. CONCLUSION
Ariz. 401, 207 P.3d 654, 659 (App. 2008)).
                                                                       For the reasons discussed above,

 [20] GCU argues that Plaintiff's claims for conversion should
                                                                        *6 IT IS ORDERED granting in part and denying in part
be dismissed because (1) his constructive eviction from his
                                                                       Defendant's Motion to Dismiss. (Doc. 14.) The claims for
campus housing constitutes an interest in real property, and
                                                                       conversion are dismissed without leave to amend.
(2) Plaintiff has failed to allege that the specific funds paid for
fees and a meal plan are identifiable or segregated. (Doc. 14
at 14.) The Court need not address Defendant's first argument          All Citations
regarding real property because it is convinced by Defendant's
second argument as to all money Plaintiff paid. Plaintiff has          --- F.Supp.3d ----, 2021 WL 308940
not shown that he was entitled to immediate possession of




                                                            Footnotes


1       Defendant initially filed its reply (Doc. 22) and later filed a Notice of Errata (Doc. 24) the same day explaining
        that the original reply had pagination issues. For the purposes of this Order, the Court will refer to Defendant's
        corrected reply. (Doc. 23.)
2       The Court declines Defendant's request to take judicial notice of Governor Ducey's Executive Order and the
        U.S. Department of Education's document, finding that doing so is unnecessary to resolve the Motion.
3       Plaintiff argues that Defendant waived its ability to argue that Plaintiff's claim for conversion of fees paid to
        GCU should be dismissed because GCU did not make the argument in their Motion. This is incorrect. GCU
        did make such an argument. (Doc. 14 at 14.)


End of Document                                                    © 2021 Thomson Reuters. No claim to original U.S. Government Works.




                © 2021 Thomson Reuters. No claim to original U.S. Government Works.                                                  8
